DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-10 and 12-15 are pending. Claims 1, 3, 5-8 and 14-15 are amended. Claim 11 is cancelled. Claims 13-15 were previously withdrawn. 
In view of the amendment, filed 05/27/2022, the following objections and rejections are withdrawn from the previous Office Action, mailed 03/01/2022:
Claim objections
Rejection of claims 1, 3, 5-6, and 11 under 35 U.S.C. 112(b)

Examiner’s Note
The examined claims are directed toward a product/apparatus while reciting “wherein” clauses including some limitations directed toward method(s) of making the product/apparatus. Regarding product-by-process claims, it is noted that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113).

Claim Objections
Claim 6 is objected to because of the following informalities:  amended claim 6, last line, recites “the remainder of foaming tool,” which should read “the remainder of the foaming tool.”
Appropriate correction is required.

Claim Interpretation
Regarding the term “foamable” in claim 1, the specification provides examples of “suitable foamable plastics particles, for example thermoplastic polymers, in particular based on polyolefin or polystyrene,” which can be used as plastics particles for producing the molded part (p. 3). In light of the specification, the term “foamable” is interpreted to encompass at least all thermoplastic polymers.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 8 recites the limitation “wherein at least one item of information relating to the at least one part of the surface structure is…generated using at least one machine parameter.” The specification provides that “it may be possible for at least one item of information…to be generated by means of at least one machine parameter,” and it is “possible to create the desired surface structure by means of suitable adjustment of structure-forming machine parameters” (p. 6). In light of the full disclosure, which does not provide examples of or define (explicitly or implicitly) a “machine parameter,” it is not clear what “machine parameter(s)” may or may not encompass. It is also unclear how the machine parameter(s) generate at least one item of information relating to the at least one part of the surface structure. The claim does not apprise one of ordinary skill in the art of its scope and is therefore indefinite. This aspect of the claim was not addressed in Applicant’s remarks regarding rejections under 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “wherein at least one item of information relating to the at least one part of the surface structure is CAD-generated or generated using at least one machine parameter.”
The limitation regarding generating at least one item of information relating to the at least one part of the surface structure is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer- or machine-based elements (CAD or a machine parameter). That is, other than reciting “CAD-generated” or “using at least one machine parameter,” nothing in the claim element precludes the step (of generating at least one item of information relating to the at least one part of the structure) from practically being performed in the mind. For example, but for the “CAD-generated” or “using at least one machine parameter,” language, “generating” in the context of the claim encompasses a user manually performing actions, for example, designing a surface pattern or choosing a set of characters to assign as a product identification number at a location on the surface. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. The specific limitation is directed to an abstract idea with additional generic computer or machine elements (CAD or a machine parameter) that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer, using generic software, or on a generic machine. The claim does not constitute an improvement in existing technology by adding generic computer components to perform a method (MPEP 2106.05(a)(II)). The claim does not effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.04(d)). Further, the limitation of “using at least one machine parameter” encompasses using any type of “machine,” which is practically limitless. The claim recites generic computer or machine elements performing a generic computer function at a high level of generality. Accordingly, the claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because merely using computer or machinery components in their ordinary capacity to perform an abstract idea does not amount to “significantly more,” and as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using CAD or using a generic machine parameter alone or in combination amount to simply applying the abstract idea using a computer or generic software (MPEP 2106.05(f)).
In view of the evidence set out above, the examiner concludes that the claim is directed to an abstract idea and does not amount to significantly more than the exception itself. Furthermore, mere instructions to apply an exception using generic computer components is not sufficient to provide an inventive concept. The claim is not patent eligible.  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rynerson et al., US 2007/0007699 A1, previously made of record.

Regarding amended claim 1, Rynerson discloses a foaming tool (EPS bead mold [0023], [0037], [0042]) for processing foamable plastics particles (for making articles from expanded polymer beads like expanded polystyrene [0002], [0016]), including a surface comprising at least one region that forms at least one portion of a cavity (mold half 2 [0042], Fig. 1A), wherein at least one part of a surface structure (complex mold surface 4 [0042], Fig. 1A) of the at least one region forming the at least one portion of the cavity is produced using an additive manufacturing method, such that the at least one part of the surface structure is an additively-manufactured surface structure (made using a layered manufacturing process, such as a 3DP process [0009], [0023], [0026], [0042]),
Rynerson is silent on explicitly disclosing the additively-manufactured surface structure comprising at least one elevation and/or at least one depression in the surface of the forming tool.
However, Rynerson discloses the additively-manufactured mold half having a “complex mold surface” in the referenced embodiment is half of an EPS bead mold that is specifically used for making a lost foam pattern of a four-cylinder engine head ([0042], Fig. 1A). The complex surface structure of the mold half necessarily forms at least one elevation and/or at least one depression, because the complex surface structure of the mold half is for making a complex three-dimensional article in the shape of the four-cylinder engine head shown in the figure (below). While Fig. 1A is a top view drawing which does not explicitly show dimension, it does evidence that the “complex mold surface” is intended to form an engine head structure with geometry deviating from a uniform flat surface (see darker/thicker lines), and this would be clearly recognized by one of ordinary skill in the art in the context of the disclosure. 

    PNG
    media_image1.png
    556
    758
    media_image1.png
    Greyscale

MPEP 2112(III) states that where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic.
Since the prior art product appears to be identical except that it is silent as to an inherent characteristic, as set forth above, it would alternatively have been obvious to one of ordinary skill in the art to ensure that the additively-manufactured surface structure comprises at least one elevation and/or at least one depression in the surface of the foaming tool in order to use the tool to form a three-dimensional object with any geometry including a corresponding depression and/or elevation, such as, for the engine head, ridges, chamfers, channels, or housing and mounting features. Furthermore, in the process of additive manufacturing the mold half using powder and a binder, it would in reality be simpler to allow for deviations such as at least one elevation and/or depression in the produced surface rather than to require an entirely flat surface.
MPEP 2112 provides that once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977).

Regarding claim 2, Rynerson discloses wherein the at least one part of the surface structure is produced using binder jetting (3DP, printing a binder onto a bed of powder [0009], [0027], [0042]).

Regarding claim 5, Rynerson discloses the at least one part of the surface structure is either produced together with the production of a remainder of the foaming tool or is produced separately from the production of the remainder of the foaming tool ([0030], [0042]).

Regarding claim 8, Rynerson discloses at least one item of information relating to the at least one part of the surface structure is CAD-generated ([0031]-[0032]).

Regarding claim 10, Rynerson discloses the at least one part comprises at least two sub-regions having different surface structures (see mold surface of Fig. 1A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rynerson et al., US 2007/0007699 A1.

Regarding claim 3, Rynerson discloses the limitations of claim 1 as set forth above. Rynerson discloses the at least one part of the surface structure is produced from a powdered construction material (steel powder [0042]). Rynerson also teaches other types of powder may be used, such as metal, ceramic, polymer, or composite materials ([0027]). Rynerson does not explicitly state that the construction material can be solidified by an energy beam, using successive layered selective exposure and associated successive layered selective solidification of construction material layers. 
It is noted that virtually any powdered construction material from the list of powders taught by Rynerson is capable of being solidified by an energy beam, depending on operating parameters such as beam type, power, duration of exposure, etc. The additional limitation of how energy is applied, “using successive layered selective exposure, and associated successive layered solidification, of construction layers,” appears to be drawn toward process-of-making steps and does not appear to further limit the foaming tool in terms of structure and patentability. However, these limitations are made obvious by the prior art as shown below.
In the embodiment referenced regarding claim 1, the printed mold half was made using a layered manufacturing process which was a 3DP process ([0023], [0042]). However, Rynerson also teaches that, in addition to the 3DP process, preferred layered manufacturing processes include selective laser sintering (“SLS”) ([0009], claims). The limitations of claim 3 regarding solidifying powdered construction material by an energy beam and successive layered selective exposure/solidification describe the selective laser sintering (SLS) process. Rynerson therefore teaches the remaining limitations of claim 3. 
It would have been obvious before the effective filing date of the claimed invention to modify the foaming tool taught by Rynerson wherein the at least one part of the surface structure is produced from an in particular powdered construction material via a layered manufacturing process which is a 3DP process so that the layered manufacturing process is a selective laser sintering process wherein the powdered construction material can be solidified by an energy beam, using successive layered selective exposure, and associated successive layered selective solidification, of construction material layers. Doing so would amount to a simple substitution of one known element for another to obtain predictable results of building the article in a layer-wise fashion.

Regarding claim 4, Rynerson discloses the limitations of claim 1 as set forth above. Rynerson is silent regarding the at least one part is designed as an insert which is or can be placed into a corresponding recess.
The claim limitation requires that the at least one part is made separable from the remainder of the foaming tool. Legal precedent has established that “making separable” normally requires only ordinary skill in the art and would be obvious, see MPEP 2144.04, In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). In this case, it would be desirable to one of ordinary skill to provide the at least one part as a separable insert so that the at least one part could be changed as needed to provide a different surface pattern for the mold.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the foaming tool taught by Rynerson so that the at least one part is designed as an insert which is or can be placed into a corresponding recess, because doing so amounts to “making separable” the at least one part and would provide the benefit of flexibility in terms of changing the surface pattern of the mold.

Regarding claim 6, Rynerson discloses the limitations of claim 1 as set forth above. Rynerson does not disclose wherein at least a part of a surface structure of the region forming the at least one portion of the cavity is formed separately from a remainder of the foaming tool and can be or is connected to the remainder of the foaming tool.
The limitations of claim 6 appear to limit the method of production of the foaming tool, rather than limit the claim to a particular structure. However, as the foaming tool taught by Rynerson is made via a layered additive manufacturing process, one of ordinary skill would find that it is capable of being made in a way wherein at least a part of a surface structure of the region forming the at least one portion of the cavity is formed separately from a remainder of the foaming tool and can be or is connected to the remainder of the foaming tool. A layer-wise manufacturing process allows for freedom and flexibility with regard to when and how the parts of the tool are made and does not require the entirety of the tool is made at once or in one piece.
As shown above, the prior art discloses a foaming tool capable of being made according to the limitations of the claim. Because the taught foaming tool is capable of being made according to these limitations, the limitations are necessarily met by the prior art and would be obvious to one of ordinary skill in the art at the time of filing of the invention.
Furthermore, it would have been obvious to one of ordinary skill in the art to specify forming a part of a surface structure of the region forming the cavity in this way, as taught by Rynerson, because "[a] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense." KSR, 550 U.S. at 421, 82 USPQ2d at 1397.

Regarding claim 7, Rynerson discloses the limitations of claim 1 as set forth above. Rynerson does not explicitly state wherein the at least one part of the surface structure is applied subsequently to an existing component, or an existing surface structure is supplemented by the at least one part.
The limitations of claim 7 appear to limit the method of production of the foaming tool, rather than limit the claim to a particular structure. However, Rynerson teaches the mold part having the complex mold surface is produced via a layered additive manufacturing process. A layered additive manufacturing process understandably involves applying layers to an existing component (previously manufactured layers or underlying substrate). Similarly, a layered additive manufacturing process involves supplementing an existing surface structure (previously manufactured layers or underlying substrate). Rynerson therefore teaches wherein the at least one part of the surface substrate is applied retrospectively to an existing component, or an existing surface structure is supplemented by the at least one part.
As shown above, the prior art discloses a foaming tool capable of being made according to the limitations of the claim. Because the taught foaming tool is capable of being made according to these limitations, the limitations are necessarily met by the prior art and would be obvious to one of ordinary skill in the art at the time of filing of the invention.
Furthermore, it would have been obvious before the effective filing date of the claimed invention to specify that the at least one part of the surface structure is applied retrospectively to an existing component, or an existing surface structure is supplemented by the at least one part, because "[a] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense." KSR, 550 U.S. at 421, 82 USPQ2d at 1397.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rynerson et al., US 2007/0007699 A1 as applied to claim 1 above, and further in view of Meyers, WO 2015/151004 A1.

Regarding claim 9, Rynerson discloses the limitations of claim 1 as set forth above. Rynerson further discloses the layered manufacturing process may include one or more post-shape forming operations that enhance the physical and/or mechanical properties of the article ([0009]) and that a small amount of finishing work was necessary to produce the desired surface finish to the mold surface 4 ([0044]). Rynerson is not specific on a type of finishing method and therefore does not disclose wherein the at least one part of the surface structure is finished using an abrasive method and/or laser ablation and/or a chemical or electrical smoothing method and/or a compressing or microshaping method.
In the same field of endeavor of additively manufactured mold parts with complex surface features (Abstract, [0009]), Meyers teaches post-processing methods such as mechanical polishing or abrasive finishing to polish a surface of an additively manufactured mold section to a desired surface smoothness ([0043]). Such post-processing of a mold section can increase a surface precision, smoothness, or resolution of the surface formed by additive manufacturing ([0043]).
It would have been obvious before the effective filing date of the claimed invention to specify that the at least one part of the surface structure which is finished to a desired surface finish, as disclosed by Rynerson, is finished using a known technique such as an abrasive method, in order to increase surface precision, smoothness, or resolution, as taught by Meyers.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rynerson et al., US 2007/0007699 A1 as applied to claim 1 above. Claim 12 is alternately rejected under 35 U.S.C. 103 as being unpatentable over Rynerson as applied to claim 1 above, and further in view of Baumann et al., DE 19744165 A1, provided in Applicant’s IDS. An Espacenet machine translation of Baumann has been made of record.

Regarding claim 12, Rynerson discloses the limitations of claim 1 as set forth above. While Rynerson does not explicitly state the at least one part comprises a surface structure such that a product produced using the foaming tool can be provided with at least one item of information during production, Rynerson teaches the mold half comprises a complex surface structure such that a product produced using the foaming tool is a lost foam pattern of a four-cylinder engine head ([0042]), i.e., a replica of a four-cylinder engine head. Upon reading Rynerson, one of ordinary skill would find it obvious that the customizable, computer-designed and additively-manufactured at least one part comprises a surface structure such that the engine head replica, a type of item normally provided with at least one item of information such as a company name or logo, can be provided with at least one item of information during production. Providing an item of information, such as a company name or logo, during production would be useful for such an item in order to reduce the need for further machining after molding.
It would have been obvious before the effective filing date of the claimed invention to modify the foaming tool taught by Rynerson to specify that the at least one part comprises a surface structure such that a product produced using the foaming tool can be provided with at least one item of information during production, as taught by Rynerson, in order to reduce the need for further machining after molding.
Alternately, and in the same field of endeavor, Baumann teaches additively manufacturing mold parts ([0007], [0010]) used for producing particle foam molded articles ([0001]-[0002], [0005]). Baumann teaches that nozzle openings on the surface of the mold part can be introduced in a simple manner and can be distributed in a predetermined arrangement so that patterns and/or company logos and/or production data or other information can be displayed on the surface of the workpiece to be manufactured ([0012]-[0014]). 
It would have been obvious before the effective filing date of the claimed invention to modify the foaming tool taught by Rynerson to specify that the at least one part comprises a surface structure such that a product produced using the foaming tool can be provided with at least one item of information during production, as taught by Baumann, because "[a] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. Furthermore, providing this capability would predictably reduce the need for further machining after molding.

Response to Arguments
Applicant's arguments filed 05/27/2022 have been fully considered but they are not persuasive. 
Applicant argues (pp. 6-7), regarding the rejection of claim 8 under 35 U.S.C. 101, that claim 8 recites a product-by-process, which further defines the product of claim 1. Applicants submit that generating the recited information relating to the additively-manufactured surface structures using CAD and/or at least one machine parameter necessarily requires steps that cannot be performed “in the mind,” contrary to the Examiner’s assertion. Since the at least one item of information is generated using CAD and/or at least one machine parameter, the generation of the at least one item of information relating to the additively-manufactured surface must occur in the computer or machine. For these reasons, Applicants submit that the features of claim 8 are not reasonably construable as a mental process, contrary to the Examiner’s assertions.
The arguments have been considered but are not found persuasive. Regarding the dependence of claim 8 on claim 1, MPEP 2106.07 states that even if an independent claim is eligible, a dependent claim may be ineligible because it adds a judicial exception without also adding limitations that integrate the judicial exception or provide significantly more. Each claim should be considered separately based on the particular elements recited therein. The rejection indicates that generating the at least one item of information relating to the at least one part of the surface structure is a limitation that can be performed in the mind (e.g., designing a pattern, choosing a serial number, deciding where to apply a logo, etc.), and therefore constitutes a mental process. The recitation of generic computer- or machine-based elements (e.g., CAD or “a machine parameter”) does not add a meaningful limitation to the claim, and the claim does not recite additional elements to integrate the judicial exception into a practical application. Following the next step of the subject matter eligibility analysis, claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claim is not currently patent eligible.
Requiring the produced product (foaming tool) to include a generated item of information relating to the production of the molded part, such as a manufacturer sign, production date, or batch number, on the surface structure (described on p. 7) has the potential to integrate the abstract idea into a practical application so that the claim is not directed to a judicial exception (Step 2A, Prong Two of eligibility analysis, see MPEP 2106). Limitations indicative of an additional element integrating the exception into a practical application include effecting a transformation or reduction of a particle article to a different state or thing, as well as applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (MPEP 2106.04(d)).
Regarding the prior art rejections as anticipated by Rynerson, Applicants argue (p. 8) that Rynerson at least fails to disclose “the additively-manufactured surface structure comprises at least one elevation and/or at least one depression in the surface of the foaming tool,” as recited in amended claim 1. This argument is addressed below, following the sequence of the arguments.
Applicants describe (p. 9) that, in the present invention, it is possible to build up the surface structure in an additive manner, such that no subtractive or reshaping finishing process is required in order to introduce the desired surface structure into the foaming tool or provide the foaming tool with the corresponding surface structure. Applicants note that this is contrary to the cited prior art.
The remarks have been considered but are not persuasive. The cited prior art of Rynerson is explicitly directed to making EPS bead molds via a three-dimensional printing layered manufacturing process ([0009], [0023], [0042]), i.e., an additive process. While Rynerson teaches that a relatively small amount of finishing work may be necessary ([0044]), in line with the present invention (see p. 6 of the specification, and instant claim 9), the invention is intended to overcome the drawbacks associated with subtractive processes such as drilling or machining ([0003]-[0007], [0012]). The claimed invention is not contrary to the cited prior art.
Applicants argue (pp. 9-11) that the present application is directed to building a surface structure purposefully deviating from a smooth surface, for example, comprising defined elevations and depression, and Rynerson at least fails to disclose “the additively-manufactured surface structure comprises at least one elevation and/or at least one depression in the surface of the foaming tool,” as recited in amended claim 1.
Applicants state (p. 10) that Rynerson discloses additively manufacturing a mold for making articles from expanded polymer beads, wherein the disclosure of Rynerson is directed to different shapes and arrangements of vertically-oriented vents in the mold, and, in other words, Rynerson merely teaches additively manufacturing a mold with the vertically-oriented vents. Applicants add (p. 11) that the additively-manufactured vents are not molding surfaces of the mold, and therefore Rynerson cannot reasonably correspond to the recited surface structure that comprises at least one elevation and/or at least one depression in the surface of the foaming tool.
The arguments have been considered but are not persuasive. The rejection of the limitation regarding the additively-manufactured surface structure comprising at least one elevation and/or at least one depression in the surface of the foaming tool did not point to vents as corresponding to surfaces comprising an elevation and/or depression. Rynerson discloses the additively-manufactured mold half having a complex mold surface used in the molding of a lost foam pattern of a four-cylinder engine head. The additively-manufactured complex mold surface, specifically corresponding to a lost foam pattern of a four-cylinder engine head, clearly comprises at least one elevation and/or depression in order to form the intended geometry of a four-cylinder engine head. This is supported by Rynerson’s depiction of the mold half in Fig. 1A.
Applicants refer (p. 11) to the previous rejections of claim 1 and 11 and the Examiner’s mapping to paragraph [0042] of Rynerson and the complex mold surface 4 of the printed mold half 2. Applicants state that “The Examiner asserts that the ‘complex mold surface’ of Rynerson necessarily includes at least one elevation and/or at least one depression,” and the Applicants respectfully disagree with the Examiner’s assertion. Applicants continue (p. 11) that Rynerson fails to expressly disclose the topology/geometry of the entire mold includes the recited at least one elevation and/or at least one depression, and (p. 12) that in order to properly establish an inherency-based rejection, the Examiner must show the missing feature is necessarily present. Applicants cite case law supporting the assertion, including, “To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.” (In re Robertson). Applicants conclude (p. 13) that the Examiner has failed to reasonably establish that the missing feature is necessarily present in Rynerson, and Rynerson fails to disclose “the additively-manufactured surface structure comprises at least one elevation and/or at least one depression in the surface of the foaming tool.”
The arguments have been considered but are not persuasive. Respectfully, the Examiner did not simply assert that the “complex mold surface” of Rynerson necessarily includes at least one elevation and/or at least one depression. In the previous rejection of claim 11 (now incorporated into amended claim 1), the Examiner described that the cited paragraph of Rynerson discloses the “complex mold surface” of the printed mold half as used specifically for making a lost foam pattern of a four-cylinder engine head. Rynerson refers to the printed mold half and complex mold surface shown in Fig. 1A. One of ordinary skill would recognize that the form of the lost foam pattern for the four-cylinder engine head, as shown in Fig. 1A, comprises geometry including elevations and/or depressions. The form of the engine head is a complex three-dimensional structure intended to encase and provide a mounting for engine components, not a uniform flat surface, as described in the previous rejection. While the top-down view does not provide perspective for determination of whether the deviations are elevations or depressions specifically, an inherency conclusion is supported by Rynerson’s Fig. 1A wherein the mold surface clearly comprises geometry deviating from a nominal surface, as indicated by the heavier/darker lines. This reasoning led the Examiner to conclude that the disclosed complex mold surface, depicted and described as forming the shape of a four-cylinder engine head, would comprise at least one elevation and/or at least one depression, and the necessary presence of such at least one elevation and/or depression would be recognized by persons of ordinary skill in the art. The Examiner cannot reasonably envision a single example of a printed complex mold surface for a lost foam pattern of a four-cylinder engine head, in line with the description and drawing of Rynerson, which is devoid of a single elevation or depression. 
Accordingly, the Examiner concludes that Rynerson discloses the additively manufactured surface structure comprises at least one elevation and/or at least one depression in the surface of the forming tool. In line with MPEP 2112, a rejection under 35 U.S.C. 102 and 103 is made, since the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic. In the 103 reasoning, it would have been undeniably obvious to one of ordinary skill in the art to ensure an additively-manufactured complex mold surface had at least one elevation and/or at least one depression (encompassing a single elevation or depression) to form articles with any type of geometry other than a flat surface, such as housing or mounting features for the engine head. In the process of additive manufacturing described by Rynerson, it would even be simpler to allow for deviations such as at least one elevation and/or depression in the produced surface rather than to require an entirely flat surface.
Applicants submit (pp. 13-15) that the dependent claims should be allowable by virtue of their dependencies upon allowable claim 1.
The arguments are not found persuasive, as claim 1 has not been determined to be allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20110017544 A1, Bodwell et al., teach creating highly customized cavity molds for foam molding via rapid manufacturing and prototyping techniques, such as selective laser sintering.
US 7958932 B2, Chaudhry et al., teach foam molding in a corresponding mold which can be made by rapid prototyping machines.
3D Printed ABS for Mould Making (28-part video series available on YouTube, https://youtube.com/playlist?list=PLcvVpfU9LDubh4rPtD-LQE1xOe-W5Akyf) from 2014 show 3D printed patterned mold parts, with printed mold surfaces including elevations and depressions, for molding foamable plastic materials.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754